Case 1:21-cv-00004-SKC Document 1 Filed 01/04/21 USDC Colorado Page 1 of 7




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

Civil Action No.:

ELEAZAR ONTIVEROS and
IRENE MEJIA,

          Plaintiffs,

v.

KATE’S PLACE, INC. and
KATE SINGER LEONARD,

      Defendants.
______________________________________________________________________________

                      COMPLAINT FOR UNPAID WAGES
______________________________________________________________________________

          Plaintiffs, by and through undersigned counsel, file this Complaint for Unpaid Wages

against the above-named Defendants.

                                  STATEMENT OF THE CASE

     1.       Plaintiffs were employed by Defendants to work long hours for low wages in the

kitchen of Defendants’ restaurant in Ridgway, Colorado.

     2.       Defendants refused to pay these employees overtime premiums for overtime hours

worked.

     3.       Defendants thus violated the Fair Labor Standards Act (“FLSA”), 29 U.S.C. §§ 201 et

seq., because that Act requires employers to pay their employees one-and-one-half times each

employee’s regular rate of pay for each hour worked beyond forty each workweek.

     4.       Defendants also violated the Colorado Minimum Wages of Workers Act, Colo. Rev.

Stat. § 8-6-101 et seq., as implemented by the Colorado Minimum Wages Order (“MWO”), 7

C.C.R. 1103-1, and the Colorado Overtime and Minimum Pay Standards Order (“COMPS”), 7
Case 1:21-cv-00004-SKC Document 1 Filed 01/04/21 USDC Colorado Page 2 of 7




C.C.R. 1103-1 (2020), because the MWO and COMPS require employers to pay their employees

for all hours worked and one-and-one-half times each employee’s regular rate of pay for each

hour worked beyond forty each workweek.

   5. Defendants also violated the Colorado Wage Claim Act (“CWCA”), Colo. Rev. Stat. § 8-

4-101 et seq., which requires employers to pay their employees all earned, vested and

determinable wages upon the termination of the employment relationship.

   6.      Plaintiff seeks actual and liquidated damages, as well as statutory penalties and

attorney fees and costs resulting from Defendants’ violation of wage and hour law.

                          PARTIES, JURISDICTION, AND VENUE

   7.      Plaintiff Eleazar Ontiveros was employed by Defendants from approximately 2007

through approximately October, 2020.

   8.      Plaintiff Irene Mejia was employed by Defendants from approximately 2013 through

approximately October, 2020.

   9.      Defendant Kate’s Place, Inc. is a registered Colorado corporation with a principal

street address of 615 West Clinton St., Ridgway, Colorado 81432.

   10.     Defendant Kate Singer Leonard is an owner and manager of Kate’s Place, Inc.

   11.     Jurisdiction is conferred upon this Court by 28 U.S.C. § 1331, this case arising under

the laws of the United States. This action arises under the FLSA, 29 U.S.C. §§ 201 et seq.

   12.     Plaintiffs request that this Court exercise supplemental jurisdiction over their claims

arising under the MWO, the COMPS and the CWCA. 28 U.S.C. § 1367.

   13.     Venue is proper pursuant to 28 U.S.C. § 1391(b)(2) because all the events and

omissions giving rise to the claims occurred in the District of Colorado.




                                                 2
Case 1:21-cv-00004-SKC Document 1 Filed 01/04/21 USDC Colorado Page 3 of 7




                                    FACTUAL ALLEGATIONS

   14.      Plaintiffs were kitchen workers at Defendants’ “Kate’s Place” restaurant in Ridgway,

Colorado.

   15.      Though Plaintiffs regularly worked more than 40 hours each workweek, Defendants

refused to pay them overtime wages for overtime hours worked.

   16.      For example, during the pay period running from March 11, 2019 through March 25,

2019, Plaintiff Ontiveros worked 110.45 hours for Defendants and was paid for all such hours at

this regular rate of pay with no overtime premium payments. Similarly, during the pay period

running from April 26, 2019 through May 10, 2019, Plaintiff Ontiveros worked 117.3 hours for

Defendants and was paid for all such hours at his regular rate of pay with no overtime premium

payments.

   17.      Plaintiff Mejia was also denied overtime wage payments for overtime hours worked.

For example, Plaintiff Mejia worked 111.3 hours during the pay period from August 26, 2018

through September 10, 2018 and 97.15 hours during the pay period from August 26, 2019

through September 10, 2019. Defendants paid Plaintiff Mejia for all such hours at her regular

rate of pay with no overtime premium payments.

   18.      In addition, Defendants refused to pay Plaintiff Ontiveros any wages at all for the last

1.5 weeks of his employment.

   19.      Each year relevant to this action, Plaintiff handled foodstuffs, cleaning materials,

restaurant equipment, plates, silverware and other materials which moved in interstate

commerce.

   20.      Defendants enjoyed more than $500,000.00 in gross receipts each year relevant to this

action.



                                                 3
Case 1:21-cv-00004-SKC Document 1 Filed 01/04/21 USDC Colorado Page 4 of 7




   21.      Defendant Kate Singer Leonard, at all material times, exercised operational and

financial control over Kate’s Place, Inc. and exercised control over Kate’s Place, Inc.’s

employees’ terms and conditions of employment. For example, Defendant Leonard hired and

fired her employees, made all important financial decisions regarding the enterprise, controlled

his employees’ rates of pay, and made the decision to avoid paying her employees overtime rates

for the overtime hours they worked.

   22. Plaintiffs hereby demand payment in an amount equal to all earned but unpaid wages due

plus an equal amount in liquidated damages. Such payment should be made in care of

undersigned counsel at the listed address.

                            FIRST CLAIM – Failure to Pay Overtime Premiums
                               Violation of the FLSA (29 U.S.C. § 201 et seq.)

   23.      Plaintiffs repeat and reallege each of the allegations above as if fully set forth herein.

   24.      Plaintiffs were “employees” as that term is defined by the FLSA. 29 U.S.C. § 203(e).

   25.      Defendants “employed” the Plaintiffs as that term is defined by the FLSA. 29 U.S.C.

§ 203(g).

   26.      Defendants were Plaintiffs’ and “employers” as that term is defined by the FLSA. 29

U.S.C. § 203(d).

   27.      Defendants violated the FLSA when they refused to pay Plaintiffs overtime premiums

for hours worked beyond forty in each given workweek. 29 U.S.C. § 207.

   28.      Defendants’ violations of the FLSA were willful. 29 U.S.C. § 255(a).

   29.      Plaintiffs have suffered lost wages and lost use of those wages in an amount to be

determined at trial.

   30.      Plaintiffs are entitled to recover unpaid overtime premiums liquidated damages,

attorney fees and costs. 29 U.S.C. § 216(b).


                                                   4
Case 1:21-cv-00004-SKC Document 1 Filed 01/04/21 USDC Colorado Page 5 of 7




                   SECOND CLAIM – Failure to Pay Overtime Premiums
      Violation of the MWO and the COMPS, 7 C.C.R. 1103-1; 7 C.C.R. 1103-1 (2020)

   31.     Plaintiffs repeat and reallege each of the allegations above as if fully set forth herein.

   32.     Defendants were Plaintiffs’ “employers” as that term is defined by the MWO and the

COMPS because they employed Plaintiffs in Colorado. 7 C.C.R. 1103-1(2); 7 C.C.R. 1103-

1(2020) (1.6).

   33.     Plaintiffs were Defendants’ “employees” as that term is defined by the MWO and the

COMPS because they performed labor for the benefit of Defendants in which Defendants

commanded when, where, and how much labor they would perform. 7 C.C.R. 1103-1(2); 7

C.C.R. 1103-1(2020)(1.5).

   34.     Defendants engage in a Food and Beverage enterprise that prepares and offers for

sale, food and beverages for consumption either on or off the premises and is thus covered by the

MWO. 7 C.C.R. 1103-1(2)(C).

   35.     Defendants violated the MWO and the COMPS when they refused to pay Plaintiffs

overtime wages for all hours worked beyond forty each workweek.

   36.     Plaintiffs suffered lost wages and lost use of those wages in an amount to be

determined at trial.

   37.     Plaintiffs are entitled to recover unpaid wages, attorney fees and costs of the suit.

Colo. Rev. Stat. § 8-6-118; 7 C.C.R. 1103-1(18); 7 C.C.R. 1103-1(2020)(8.1)(A).

         THIRD CLAIM – Failure to Pay all Earned, Vested, and Determinable Wages
                Violation of the CWCA (Colo. Rev. Stat. § 8-4-101, et seq.)

   38.     Plaintiffs repeat and reallege each of the above allegations as if fully set forth herein.

   39.     Defendants were Plaintiffs’ “employer” as that term is defined by the CWCA because

they employed Plaintiffs in Colorado. Colo. Rev. Stat. § 8-4-101(6).



                                                  5
Case 1:21-cv-00004-SKC Document 1 Filed 01/04/21 USDC Colorado Page 6 of 7




   40.     Plaintiffs were Defendants’ “employees” as that term is defined by the CWCA

because they performed labor for the benefit of Defendants. Colo. Rev. Stat. § 8-4-101(5).

   41.     Defendants violated the CWCA, when they failed to pay Plaintiffs all earned, vested

and determinable wages upon termination of employment. Colo. Rev. Stat. § 8-4-109.

   42.     As a result, Plaintiffs suffered lost wages and lost use of those wages in an amount to

be determined at trial.

   43.     Plaintiff and others are entitled to recover in a civil action all earned and vested

wages owed to them, statutory penalties and attorney fees and costs of suit. Colo. Rev. Stat. § 8-

4-109; Colo. Rev. Stat. § 8-4-110.


WHEREFORE, Plaintiffs pray, as to their FIRST CLAIM, brought pursuant to the FLSA, that:

           a. They be awarded unpaid overtime premiums;

           b. They be awarded liquidated damages as required by law;

           c. They be awarded pre-judgment and post-judgment interest as permitted by law;

           d. They be awarded costs and attorney fees; and

           e. They be awarded such other and further relief as may be necessary and
              appropriate.

And, as to their SECOND CLAIM, brought pursuant to the MWO and COMPS, that:

           a. They be awarded the wages they are due, together with attorney fees and costs of
              suit.

           b. They be awarded such other and further relief as may be necessary and
              appropriate.

And, as to their THIRD CLAIM, brought pursuant to the CWCA, that:

           a. They be awarded the wages earned, vested and determinable wages they are due;

           b. They be awarded statutory penalties;



                                                6
Case 1:21-cv-00004-SKC Document 1 Filed 01/04/21 USDC Colorado Page 7 of 7




        c. They be awarded attorney fees and costs of suit;

        d. They be awarded such other and further relief as may be necessary and
           appropriate.


                                                Respectfully submitted,

                                                s/ Brandt Milstein
                                                MILSTEIN LAW OFFICE
                                                2400 Broadway, Suite B
                                                Boulder, CO 80304
                                                303.440.8780
                                                brandt@milsteinlawoffice.com

                                                Attorney for Plaintiffs




                                            7
